Citation Nr: 0632344	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for right ankle 
disorder.

4.  Entitlement to service connection for left ankle 
disorder.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from April 1999 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran requested that he be afforded a Travel Board 
hearing at the time he submitted his substantive appeal in 
January 2004.  The veteran was scheduled for a hearing in 
August 2006 and notified of the date in June 2006.  The 
veteran was sent a reminder letter in July 2006; however, he 
failed to report for the hearing.

The veteran has not requested a new hearing date and has not 
provided good cause for his failure to report for his 
scheduled hearing.  Accordingly, the veteran's request for a 
Travel Board hearing is considered to be withdrawn.  
38 C.F.R. § 20.704(d)(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claim was processed prior to his discharge from 
service in April 2002.  He was evaluated under the Benefits 
Delivery at Discharge (BDD) program.  He was afforded a VA 
examination in April 2002.  X-rays of the lumbar spine, the 
right knee, and both ankles were interpreted as normal at 
that time.  Further, the VA examiner, while noting subjective 
complaints of pain by the veteran, did not find any 
impairment of the low back, right knee, or either ankle on 
physical examination.  

The veteran's claim was denied in April 2002.  

VA treatment records for the period from June 2002 to 
September 2003 were associated with the claims folder.  The 
records note several instances of where the veteran 
complained of low back pain or knee pain.  However, no 
treatment is provided for a diagnosed disorder.  Thus there 
is no evidence of a current disability involving the several 
issues on appeal.  

Despite the prompt processing of the veteran's claim under 
the BDD program, there is no evidence of record that the 
veteran was provided with the notice mandated by 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  The 
required notice must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006) are fully complied with 
and satisfied.  See 38 C.F.R. § 3.159 
(2006).  

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



